Case 14-19066-amc                Doc 151    Filed 02/15/19 Entered 02/15/19 15:11:28                 Desc Main
                                           Document     Page 1 of 18



                                 UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF PENNSYLVANIA

    IN RE                                             :      Chapter 13

    MICHELE MARINARI,                                 :      Bankruptcy No. 14-19066-AMC

                                DEBTOR


               Ashely M. Chan, United States Bankruptcy Judge

                                                          OPINION

        I.          INTRODUCTION

        Robert Murphy (“Murphy”), the holder of a prepetition judgment against the debtor, Michele

    Marinari (“Debtor”), moves under Federal Rules of Civil Procedure 59(6), 52(b), and 60(b)

    (“Rules 59(6), 52(b), and 60(b)”) to have this Court reconsider or vacate its order granting the

    Debtor’s request to voluntarily dismiss her Chapter     13 case   pursuant to   §   1307(b). Because

 Murphy has failed to identify an intervening Change in controlling law, new evidence,              a clear

 legal error committed by the Court in dismissing the Debtor’s case, manifest injustice stemming

 from the dismissal, or any other ground to reconsider or vacate the dismissal order, Murphy is

not entitled to relief. Therefore, Murphy’s motion to reconsider or vacate the dismissal of the

Debtor’s Chapter          13 case is denied.


        II.         FACTUAL/PROCEDURAL BACKGROUND

        On or about November 24, 2004, Murphy commenced a              civil action against the Debtor and

her now ex—husband in the Delaware County Court of Common Pleas (“State Court”) based on

allegations of fraudulent misrepresentation and breach         of contract.1   Case. No. 15-00124 Comp].

‘1[   4, EX.   1.   After the Debtor’s counsel withdrew his representation of the Debtor without


‘
 Captioned Robert Murphy v. Everett Frank & Michele Frank d/b/a Dents & Details/T he Wax Shop. Delaware
County Court of Common Pleas, No. 04—14217.
Case 14-19066-amc            Doc 151       Filed 02/15/19 Entered 02/15/19 15:11:28                     Desc Main
                                          Document     Page 2 of 18



    informing her, the State Court entered     a   default judgment against the Debtor and her ex—husband

    in the amount of $35,000 (“the Judgment”) following an unopposed bench trial on September                          13,

    2006 at which no defense was offered.2 Case No. 15-00124 Answer 2 (M 4—5, 7; Compl. Ex. 2.

        Following the commencement of another Civil state court action brought by Murphy against

    the Debtor in October 2013,3 the Debtor ﬁled a voluntary chapter 13 petition on November 14,

    2014. Case No. 14—19066 ECF No. (hereinafter “ECF”) 1; ECF 25 Murphy Mot. to Dismiss                      (ﬂ       6.


    The bankruptcy case was originally assigned to the Honorable Jean K. FitzSimon (“Judge

 FitzSimon”). On November 25, 2014, the Debtor proposed                a chapter 13 plan. Case No. 14—19066

 ECF 9. On March 26, 2015, Murphy, acting pro se, ﬁled an adversary complaint seeking to have

 the Court declare his $35,000 Judgment nondischargeable pursuant to                  §   523(a)(2)(A) and (B)

 (“Adversary Proceeding”). Id. at ECF 19; Case. No.             15—00124   ECF   1.


       Meanwhile, on May 12, 2015, Murphy ﬁled            a   “Motion to Dismiss Case and/or Motion to

 Convert Case to Chapter 7 and/or Objections to Confirmation. . .of Michele Marinari’s. . .Plan.                   .




 (“Motion to Dismiss/Convert”) arguing that Judge FitzSimon should dismiss or convert the                    case

 and deny conﬁrmation       of the Debtor’s plan due to her alleged bad faith and fraudulent

misconduct.4 Case No. 14—19066 ECF 25 Murphy Mot. to Dismiss ‘IHI 1~14. A few days later, on

May 16, 2015, Murphy ﬁled          a   “Supplemental Objection to Confirmation of. . .Michele Marinari’s

Chapter 13 Plan and Motion to Continue the Confirmation Hearing...” (“Supplemental

Confirmation Objection”) requesting that Judge FitzSimon stay the Debtor’s conﬁrmation

hearing and/or “consolidate” his Adversary Proceeding with the Motion to Dismiss/Convert and


2
  The Judgment did not indicate whether it was based upon the breach of contract claim or the fraudulent
misrepresentation claim and did not include any factual ﬁndings. See Case No. 15-00124 Compl. Ex. 2.
3
  Captioned Robert Murphy v. Robert Morris, Esquire, Morris & Clemm, P.C., Michele Marinari, O’Donnell,
Hagner & Williams, P.C., Westport Insurance Comgany and Frank Williams, Esguire, Court of Common Pleas of
Delaware County, No. 13—10207.
4
  The motion did not seek sanctions against the Debtor or her counsel and did not seek to impose conditions on any
dismissal.
Case 14-19066-amc           Doc 151        Filed 02/15/19 Entered 02/15/19 15:11:28                    Desc Main
                                          Document     Page 3 of 18


    his conﬁrmation objections pending the completion of discovery in the Adversary Proceading.5

 Id. at ECF 27 Supp. Obj.     ‘I[   17.

       Per Murphy’s request, on May 27, 2015, the hearings on Murphy’s Motion to

    Dismiss/Convert and conﬁrmation objections were continued to June 25, 2015. Case No.                  14—



    19066 ECF 30. Subsequently, the hearings were continued a few more times until October 21,

 2015 when they were canceled pending the disposition            of a “Motion for Discovery” in the

 Adversary Proceeding which Murphy planned to file. Id. at ECF 39, 45, 48, 49, 61.

       On September 21, 2016, after the parties completed discovery in the Adversary Proceeding,

 Judge FitzSimon scheduled a status conference on Murphy’s Motion to Dismiss/Convert and his

 objections to conﬁrmation for October 18, 2016. Id. at ECF 88. The status conference was

 continued four times. Id. at ECF 94, 95, 96, 97. Subsequently, on February 16, 2017, before the

 status conference could be held, the Debtor ﬁled a document docketed as a “Praecipe to

 Voluntarily Dismiss Case” and entitled “Application by Debtor to Voluntarily Dismiss Chapter

 13 Case” seeking    to have the case dismissed pursuant to        §   1307(b) (“Debtor’s Dismissal

 Request”). Id. at ECF 98. On February 22, 2017, Judge FitzSimon entered an order dismissing

 the Debtor’s case (“February 22 Dismissal Order”). Id. at ECF 99.

       On February 23, 2017, Murphy ﬁled a notice         of appeal of the February 22 Dismissal Order.

Id. at ECF 100. On February 27, 2017, he also filed a Motion to Reconsider/Vacate the February

 22 Dismissal Order (“First Reconsideration Motion”),6 essentially arguing that Judge FitzSimon

had erred in granting the Debtor’s Dismissal Request because (1) Murphy had not been given

notice of the request or an opportunity to object to        it and (2) the Debtor forfeited her right to


5
  The Supplemental Conﬁrmation Objection did not seek sanctions against the Debtor or her counsel and did not
seek to impose conditions on any dismissal.
6
  Murphy’s ﬁlings, including this one, are somewhat incoherent and tend to ramble, making his arguments difficult
to follow and comprehend.
Case 14-19066-amc          Doc 151     Filed 02/15/19 Entered 02/15/19 15:11:28                       Desc Main
                                      Document     Page 4 of 18



 have her case dismissed under § 1307(b) due to her alleged bad faith and abuse                of the bankruptcy

 process. Id. at ECF 106 Mot. to Recon.      ‘1[‘][   3—7,   13. On   March 30, 2017, Judge FitzSimon granted

 the First Reconsideration Motion and vacated the February 22 Dismissal Order (“March 30

 Reconsideration Order”). Case No. 14-19066 ECF 119.

       On April 7, 2017, the District Court issued an order ﬁnding that Murphy’s notice of appead

 had divested the Bankruptcy Court     of jurisdiction to grant Murphy’s First Reconsideration

 Motion and remandng the case to the Bankruptcy Court to confer upon it the requisite

 jurisdiction for granting the First Reconsideration Motion. Id. at ECF 122. Accordingly, on April

 20, 2017, Judge FitzSimon entered another order vacating the February 22 Dismissal Order and

 directing that “[o]n or before May   1,   2017 , Mr. Murphy shall ﬁle a brief addressing the issue of

 whether a debtor has an absolute right to dismissal under              §   1307(b) of the Bankruptcy Code; and

 a   hearing on the legal issue identiﬁed. . .above shall be held on Wednesday, May 10, 2017. . .This

 hearing shall be solely for oral argument.” (“April 20 Reconsideration Order”). Id. at ECF 123

 Order 5. Murphy declined to ﬁle an additional brief and, instead, chose to rely on his First

 Reconsideration Motion and supporting memorandum. Id. at ECF 129 Order 2.

      Judge FitzSimon conducted the hearing on May 10, 2017 and, at the outset, advised the

 parties that she intended to treat the Debtor’s Dismissal Request as a formal motion pursuant to

 §1307(b) because (1) Murphy had received electronic notice of the request; (2) Murphy had ﬁled

 his First Reconsideration Motion in response to the dismissal               of the Debtor’s case and the Court

had granted Murphy’s First Reconsideration Motion; and (3) a hearing, with notice, was being

held to address the Debtor’s request to have the case dismissed. Id. at ECF 126; ECF 129 Order

2.   Notably, Murphy did not object to the Court treating the Debtor’s Dismissal Request               as a


formal motion for dismissal under     §    1307(b). Id. at ECF 129 Order 3. When Judge FitzSimon
Case 14-19066-amc             Doc 151           Filed 02/15/19 Entered 02/15/19 15:11:28                     Desc Main
                                               Document     Page 5 of 18



    then asked Murphy to identify the relief he sought, Murphy responded only that he wanted the

    case converted to chapter 7. Id.

       After giving both parties an opportunity to make their arguments, Judge FitzSimon ruled

    from the bench that, because       a chapter 13 debtor has an absolute       right to voluntarily dismiss       a

 bankruptcy case pursuant to        §       1307(b), she would grant the Debtor’s Dismissal Request. Id. at 3,

 7. On    May 17, 2017, the Debtor ﬁled            a proposed revised dismissal order.7 Id. at ECF 127.

       The Court entered an order on May 17, 2017 formally dismissing the Debtor’s case subject to

 conditions that the Debtor had proposed (“May 17 Dismissal Order”).8 Id. at ECF 129 Order 8.

 The May 17 Dismissal Order reﬂects that, in considering whether                   §   1307(b) confers an absolute

 right to dismiss   a chapter 13 case, Judge         FitzSimon was aware that courts remain split on the

 issue and had surveyed relevant case law on both sides              of the   debate. Id. at   3—7.   She was simply

 more convinced by the reasoning of courts holding that the right is absolute, particularly the

 reasoning articulated in Ross         v.   AmeriChoice Federal Credit Union, 530 BR. 277 (ED. Pa.

 2015). Id. at   67. The May      17    Dismissal Order specifically noted that Murphy did not make any

 request during the hearing that the Court impose conditions on the dismissal, even after the

 Debtor proposed her own conditions.9 Id. at 3, 7.




7
   At Murphy’s request, Debtor’s counsel also ﬁled a one paragraph letter from Murphy to Debtor (“Letter”). Case.
No. 14~19066 ECF 128. The Letter, in relevant part, informs Debtor’s counsel that Murphy continues to object to
Judge FitzSimon’s ruling and, therefore, intends to ﬁle a motion for reconsideration. Id. The Letter also notiﬁes
Debtor’s counsel that Murphy seeks to impose sanctions against the Debtor and her counsel in the amount of the
$35,000 Judgment plus interest without identifying any basis for the imposition of sanctions. Id.
8
  The conditions are “[i]n the event Debtor ﬁles another bankruptcy case within two years from the date thereof, the
adversary proceeding which Mr. Murphy ﬁled against Debtor, namely Adversary No. 15-0124, shall resume where
it currently stands, which is that: (i) discovery is complete; (ii) the parties ﬁled their Joint Pretrial Statement (see
Docket Entry No. 107); and (iii) a pre-trial hearing should be promptly held to discuss the Joint Pretrial Statement
and schedule a trial date.” Case No. 14—19066 ECF 129 Order 7~8.
9
  The May 17 Dismissal Order provided that, if Murphy had requested that the Court impose conditions, the Court
would have scheduled an evidentiary hearing to determine whether there were grounds for imposing such
conditions. Case No. 14—19066 ECF 129 Order 3.
Case 14-19066-amc            Doc 151      Filed 02/15/19 Entered 02/15/19 15:11:28                      Desc Main
                                         Document     Page 6 of 18



     On May 27, 2017, Murphy ﬁled an “Expedited/Emergency Motion to Reconsider, Vacate,

 and Make Findings      of Fact and/or Alter or Amend the Final Judgment Entered May                 17,   2017...”

 (“Second Reconsideration Motion”), seeking relief pursuant to Rules 59, 52, and 60. Id. at ECF

 131. The Second Reconsideration         Motion was confusing and largely incoherent but mostly

 seemed to repeat the rejected arguments made in the First Reconsideration Motion in support                    of

 Murphy’s position that §1307(b) does not confer an absolute right to dismiss.10 Mot. to Vacate ‘][‘][

 14-19; Mem. in Supp. Mot. to Vacate          2—9.   Murphy failed to file   a   notice to schedule a hearing for

 the Second Reconsideration Motion.

     A few days later, on May 31, 2017, Murphy also ﬁled a notice of appeal of the May                     17


 Dismissal Order. Case N 0. 14—19066 ECF 132. Deferring to the District Court’s prior position

 that the appeal divested the Bankruptcy Court          of jurisdiction to act on other pending motions,

Judge FitzSimon took no action on the Second Reconsideration Motion and waited for the

District Court to dispose of the latest appeal.

     On September 29, 2017, the Debtor’s case was reassigned to this Court. Id. at ECF 142. In

July 2018, the District Court authorized this Court to entertain the Second Reconsideration

Motion.” Accordingly, the Court scheduled a hearing for August 6, 2018 which subsequently

was adjourned to October 2, 2018. Id. at ECF 143, 146. Both Murphy and counsel for the Debtor



‘0
   Murphy also seemed to argue that Judge FitzSimon should not have dismissed the Debtor’s case while his Motion
to Dismiss/Convert, Adversary Proceeding, conﬁrmation objections, and requests for sanctions remained pending.
Case No. 1449066 ECF 131 Mot. to Vacate (M 5—6. The Court remains confused by his reference to requests for
sanctions because the dockets in the main bankruptcy case and Adversary Proceeding reﬂect that all motions for
sanctions had been resolved, and Murphy did not request sanctions in his Motion to Dismiss/Convert or
Supplemental Conﬁrmation Objection. See Case No. 14—19066 ECF 76; Case No. 15-00124 ECF 46, 88. Although
there was an obscure reference to a request for sanctions in his 27—page pre-trial statement, he only sought to have
his allegations in the complaint deemed admitted and to bar the Debtor from presenting evidence in her defense in
the Adversary Proceeding and at hearings on the Motion to Dismiss/Convert and conﬁrmation objections. Case No.
14-19066 ECF 110 Pre~Trial St. 6, 11. The Court can only guess that Murphy’s “requests for sanctions” may relate
to his informal notiﬁcation to Debtor’s counsel in the Letter that he wanted sanctions to be imposed against the
Debtor and her counsel.
1‘
   The District Court’s law clerk notiﬁed this Court’s law clerk that the District Court had changed its position
regarding the Bankruptcy Court’s jurisdiction over motions to reconsider while an appeal is pending.

                                                         6
Case 14-19066-amc           Doc 151      Filed 02/15/19 Entered 02/15/19 15:11:28                     Desc Main
                                        Document     Page 7 of 18



  appeared at the October 2, 2018 hearing. However, the Court had               difficulty understanding

 Murphy’s arguments and the ultimate relief that he sought. As             a   result, the Court requested that

 Murphy and the Debtor file supplemental letter briefs clearly setting forth their arguments in

 connection with the Second Reconsideration Motion. Id. at ECF 146. After both parties ﬁled

 their briefs in late November, the Court scheduled           a   hearing for December 18, 2018 which was

 subsequently adjourned to January 29, 2019. Id. at ECF 147, 148, 149. The Court heard oral

 argument at the January 29, 2019 hearing and the matter is now ripe to be decided. Id. at ECF

  150.

      III.     DISCUSSION

      Murphy and the Debtor dispute whether grounds exist to reconsider or vacate Judge

 FitzSimon’s May 17 Dismissal Order. As far          as   the Court can discern, Murphy primarily argues

 that this Court should reconsider or vacate the May 17 Dismissal Order because chapter 13

 debtors who engage in bad faith or fraudulent misconduct, as he alleges the Debtor has, forfeit

 their right to dismissal pursuant to   §   1307(b). The Debtor contends that         §   1307(b)

 unambiguously confers an absolute right to dismissal in chapter               13 cases and   that Murphy’s

 allegations of bad faith and misconduct are both irrelevant and untrue.

      The Court concludes that Murphy has failed to articulate any grounds which would justify

 reconsidering or vacating the May 17 Dismissal Order under Rules 59(6),12 52(b),13 or 60(b).14

 Murphy has failed to bring forward any new evidence or alert this Court to any intervening

Changes      in controlling law. Furthermore, he has not demonstrated that Judge FitzSimon




 '2Made applicable to bankruptcy proceedings by Federal Rule of Bankruptcy Procedure 9023.
 ‘3
   Made applicable to bankruptcy proceedings by Federal Rule of Bankruptcy Procedure 7052 (“Rule 7052”).
Although Rule 7052 provides that Rule 52 applies in adversary proceedings, Federal Rule of Bankruptcy Procedure
9014(c) incorporates Rule 7052 into contested matters.
'4 Made
        applicable to bankruptcy proceedings by Federal Rule of Bankruptcy Procedure 9024.

                                                          7
Case 14-19066-amc              Doc 151          Filed 02/15/19 Entered 02/15/19 15:11:28                  Desc Main
                                               Document     Page 8 of 18



 committed      a   clear error of law or fact nor that the dismissal has caused any manifest injustice.

 Murphy has also failed to demonstrate that the May                  17   Dismissal Order is void, was secured by

 fraud, or resulted from neglect, mistake, inadvertence, or surprise. Finally, he has not shown that

 he   would suffer extreme, unexpected hardship                 if the order were upheld. Therefore, Murphy’s
 Second Reconsideration Motion is hereby denied.

                     A. Federal Rules of Civil Procedure 59(e) and 52(b)

          It is well settled that    a   “motion for reconsideration” is the “functional equivalent” of a

 motion to alter or amend judgment under Rule 59(6). Ironworks Patents, LLC v. Apple, Inc., 255

 F. Supp. 3d 513, 521 (D. Del. 2017). The purpose                  of a motion for reconsideration is to correct

 manifest errors of law or fact or to present newly discovered evidence. Fountain                 v.   Vaughn, 679

 Fed. Appx. 117, 119 (3d Cir. 2017); McSparran v. Pennsylvania, 289 F. Supp. 3d 616, 621

 (MD.    Pa. 2018).     Accordingly,      a   motion for reconsideration may only be granted       if the party
 seeking reconsideration shows (1) an intervening change in controlling law; (2) the availability

 of new evidence not previously available; or (3) the need to correct a clear error of law or fact or

 prevent manifest injustice. Degussa             v.   Materia, Inc., 305 F. Supp. 3d 563, 575 (D. Del. 2018)

 (Citing N. River Ins. Co.     v.   CIGNA Reinsurance C0., 52 F.3d 1194, 1218 (3d Cir. 1995));

 Einhom    v.   Kaleck Bros., Inc, 713 F. Supp. 2d 417, 426 (D. N .J . 2010). The movant bears a high

 burden to demonstrate that grounds exist justifying this extraordinary remedy. In re Sellers, 555

 BR. 479, 481-82 (Bankr. E.D.             Pa. 2016).

         Similarly, pursuant to Rule 52(b), on              a   party’s motion, which may accompany      a   motion

 for a new trial under Rule 59, the court may amend its findings and the judgment accordingly.

 The test for determining whether to grant a motion to amend pursuant to Rule 52(b) substantially

 mirrors the test for granting       a   motion brought pursuant to Rule 59(6). A motion to amend             a
Case 14-19066-amc              Doc 151      Filed 02/15/19 Entered 02/15/19 15:11:28                Desc Main
                                           Document     Page 9 of 18



 court’s ﬁndings must be based on a “manifest error of law or mistake of fact,” on newly

 discovered evidence, or on the court’s need to clarify the record for appeal. Perotti        v.   Perotti (In

 re Perotti), Chp. 7 Case No. 1:07—BK—01889MDF, Adv. No. 1:07—AP—00144, 2008                  WL 5158275,

 at *1 (Bankr. M.D. Pa. Oct. 22, 2008).

          To demonstrate a clear error of law or fact, the movant must show that the court

 overlooked      a   factual or legal issue which may have altered the previous disposition, “such as

 when dispositive factual matters or controlling decisions of law were brought to the court’s

 attention, but not considered.” Einhom, 713 F. Supp. 2d at 426. In fact, the court “should only

 entertain a motion to reconsider,        if the alleged overlooked controlling decision of law or
 dispositive factual matter was of a nature that,       if considered by the Court, might reasonably have
 resulted in a different conclusion.” In re Leakey, No. 11-11906, 2017 WL 4286136, at *2

 (Bankr. D. N .J . Sept. 26, 2017).

          While there is no judicial consensus regarding the meaning of the term “manifestly

 unjust,” several courts have applied the Black’s Law Dictionary deﬁnition, which states that

 “‘manifest injustice’ is ‘an error in the trial court that is direct, obvious, and observable. . . ”’ Von

 Kahle   v.   Roemmele (In re Roemmele), 466         BR. 706, 712 (Bankr. E.D.   Pa. 2012). The    Third

 Circuit has noted that there tends to be “substantial,      if not complete, overlap” between the
concepts of a “clear error       of law or fact”   and “manifest injustice.” In re Energy Future Holdings

 Corp., 904 F.3d 298, 311 (3d Cir. 2018). Courts may only grant reconsideration based on

manifest injustice       if the error is “apparent to the point of being indisputable” or if the record
presented is “so patently unfair and tainted that the error is manifestly clear to all who View           it.”

Roemmele, 466         BR.   at 712.   A movant’s mere dissatisfaction with the outcome does not

constitute manifest injustice. Degussa, 305 F. Supp. at 575.
Case 14-19066-amc               Doc 151          Filed 02/15/19 Entered 02/15/19 15:11:28                               Desc Main
                                               Document      Page 10 of 18



         Ultimately,      a   motion for reconsideration is not properly grounded on a request that                          a


 court rethink   a   decision already made, rightly or wrongly, and may not be used to argue new

 facts or issues that inexcusably were not presented to the court in the matter previously decided,

 nor to reargue matters already argued. Ironworks, 255 F. Supp. at 521; In re Leakey, 2017 WL

 4286136, at *2; Barrel]         v.   Bloomsburg Univ., 207 F. Supp. 3d 454, 472 (M.D. Pa. 2016);

 Einhom, 713 F. Supp. 2d at 427 (“A motion for reconsideration does not permit                                a   Court to

 rethink its previous decision...”).

                     B. Overview of 11 U.S.C.             §   1307(b)

         Pursuant to      §   1307(b), “on request       of the debtor at any time,              if the case has not been
 converted under section 706, 1112, or 1208 of this title, the court shall dismiss a case under this

 chapter.” The question of Whether              §   1307(b) gives debtors an absolute right to dismiss a chapter

 13 case has deeply       divided courts. E. g., Jacobsen            v.   Maser (In re Jacobsen), 609 F.3d 647, 653

 (5th Cir. 2010); Barbieri        v.   RAJ Acquisition Corp., (In re Barbieri), 199 F.3d 616, 619 (2d Cir.

 1999). The Second Circuit Court               of Appeals     and some lower courts have held that this section

does confar an absolute right to voluntary dismissal, reasoning its plain meaning unambiguously

mandates dismissal upon the debtor’s request                  if the case has not previously been converted. In re
Barbieri, 199 F.3d at         619—23; e.g.,     In re Sinischo, 561 BR. 176,               188—191    (Bankr. D. C010. 2016);

In re Mills, 539 BR. 879,             883—85   (Bankr. D. Kan. 2015); In re Williams, 435 BR. 552, 554—56

(Bankr. ND.      111.   2010). According to this line          of cases,     §   1307(b) reﬂects Congress’s intent to

create an entirely voluntary chapter             of the Bankruptcy Code.              E. g.,   In re Barbieri, 199 F.3d at

620; In re Fisher, No. 14—61076, 2015 WL 1263354, at *4 (Bankr. W.D. Va. Mar. 19, 2015); In

re Hamlin, No. 09-05272—8-SWH, 2010 WL 749809, at *4 (Bankr. E.D. N.C. Mar.                                       1,   2010).

However, While these courts ﬁnd the right to dismiss under                        §   1307(b) absolute, many also



                                                                10
Case 14-19066-amc            Doc 151     Filed 02/15/19 Entered 02/15/19 15:11:28                              Desc Main
                                       Document      Page 11 of 18



 acknowledge that the right is not unconditional or self—executing. E. g., Ross                  v.   AmeriChoice

 Federal Credit Union, 530 BR. 277, 289 (ED. Pa. 2015), injunction vacated, and case

 remanded an unrelated grounds. Therefore, many courts ﬁnd that they have discretion to impose

 appropriate conditions on dismissals. In re Sinischo, 561               BR.   at 189—191; Ross, 530        BR.   at 289;

 In re Criscuolo, No.     09—14063—BFK, 2014         WL 1910078,         at *5 (Bankr. E.D. Va. May 13, 2014).

         On the other hand, the Fifth Circuit Court of Appeals, Eighth Circuit Court of Appeals,

 and Ninth Circuit Court      of Appeals have determined that any right to dismissal                  §   1307(b) confers

 does not apply to debtors acting in bad faith, reasoning that courts’ inherent powers to sanction

 abusive practices give them authority to prevent bad faith debtors from using                    §   1307(b) to escape

 the consequences       of their abuse. In re Jacobsen, 609 F.3d at 660—61; Rosson               v.   Fitzgerald (In re

 Rosson), 545 F.3d 764, 773—74 (9th Cir. 2008);           Molitor v. Eidson (In re Molitor), 76 F.3d 218,

 220 (8th Cir. 1996). Therefore, these courts and others adopting this position ﬁnd that courts

 have discretion to convert a case over a debtor’s motion to dismiss when the debtor has acted in

 bad faith or abused the bankruptcy process. In re Jacobsen, 609 F.3d at 663; In re Rossan, 545

 F.3d at 774-75; In re Molitor, 76 F.3d at 220.

        Neither the Third Circuit Court of Appeals nor the Supreme Court has weighed in on this

 debate. While the Third Circuit has conﬁrmed that a bankruptcy court has the authority to issue a

 filing injunction even when approving a debtor’s             §   1307(b) voluntary dismissal,         it has abstained

from taking   a   position on the ultimate issue of whether the right to dismissal is absolute. In re

Ross, 858 F.3d 779, 781, 783-85 (3d Cir. 2017).

        In 2007, the Supreme Court in Marrama             v.      Citizens Bank   of Massachusetts,        549 US. 365

(2007) held that    §   706(a) does not give   a   Chapter 7 debtor an absolute right to convert a case to

Chapter 13 when bad faith is established because           §      706(a) is subject to   §   706(d), which only



                                                         11
Case 14-19066-amc             Doc 151       Filed 02/15/19 Entered 02/15/19 15:11:28                          Desc Main
                                          Document      Page 12 of 18



 permits conversion      if the debtor qualifies as a debtor under the chapter to which conversion is
 sought. 549 US. at 370-74. Therefore, because courts may dismiss chapter 13 cases under

 §1307(C)   for bad faith conduct, the Supreme Court determined that bankruptcy courts have

 discretion not to convert     a   chapter 7 case to chapter 13      if the debtor had demonstrated bad faith.15
 Id. at 371-74. Marrama’s partial justiﬁcation of its holding by reference in dictum to bankruptcy

 courts’ inherent power to prevent abuse of the bankruptcy process stemming from                        §   105(a)

 resulted in some courts using Marrama to further support their position that                  §    1307(b) has a bad

 faith exception. E. g., In re Jacobsen, 609 F.3d at 661. Other courts have determined that

 Marrama has no effect on the         §   1307(b) debate because       §   706 differs in significant ways from

 §1307. E.g., In re Burbridge, 585         BR.   16, 21—22 (Bankr. N.D.        NY. 2018).

         Several years after Marrama, the Supreme Court in Law                   v.   Siege], 571   US. 415 (2014)

 clarified that, in determining that bankruptcy courts have no authority to override                   §    522

 exemptions, even for bad faith debtors, Marrama does not endorse the View that equitable

 considerations permit a bankruptcy court to contravene express provisions of the Bankruptcy

 Code. 571   US.    at 426. Nevertheless, the debate over whether the right to dismissal pursuant to

 §1307(b) is absolute remains unresolved.

                   C. There Is No Basis to Reconsider the May 17 Dismissal Order Pursuant to
                      Rule 59(e) or Rule 52(b).

         Murphy has failed to meet his high burden of showing that Rule 59(6) or Rule 52(b)

entitles him to the relief he seeks. First, Murphy has identified no intervening change in

controlling law which conclusively determines that              a Chapter 13     debtor’s right to voluntarily




‘5
   l] U.S.C. § 706(a) provides that “[t]he debtor may convert a case under this chapter. . .at any time, if the case has
not been converted under section 1112, 1208, or 1307 of this title.” Section 706(d) provides that “[n]0twithstanding
any other provision of this section, a case may not be converted to a case under another Chapter of this title unless
the debtor may be a debtor under such chapter.”

                                                           12
Case 14-19066-amc               Doc 151      Filed 02/15/19 Entered 02/15/19 15:11:28                    Desc Main
                                           Document      Page 13 of 18



 dismiss a case pursuant to        §   1307(b) is not absolute, and this Court has found none. Second,

 Murphy has not alleged the availability of new evidence. Even              if he had, the availability of new
 evidence would not affect Judge FitzSimon’s purely legal conclusion that                §   1307(b) gives

 debtors an absolute right to dismissal. Third, although Murphy disagrees with Judge FitzSimon’s

 legal conclusion, he has not shown that she committed a clear error of law. Judge FitzSimon’s

 position that   §   1307(b) confers a chapter 13 debtor with the absolute right to voluntarily dismiss

 his or her case is supported by a plethora        of case law,16 and neither the Third Circuit nor the

 Supreme Court has spoken on the precise issue. Ultimately, Judge FitzSimon considered many

 cases which     Murphy brought to her attention, including Jacobsen, Molitor, Rosson, and

 Marrama. Compare Case No.              14—19066   ECF 129 Crder 3-5 with ECF 106 Mem. in Supp. Mot.

 to Reconsider       3—7.   That she disagreed with those cases, and with Murphy’s interpretation of

 Marrama,17 does not establish that she committed Clear legal error in rejecting them.

         Finally, for substantially the same reasons discussed above, Murphy has also failed to

 demonstrate that this Court must reconsider the May 17 Dismissal Order to prevent any manifest



 15
   E.g., In re Barbieri, 199 F.3d at 619-20 (section 1307(b) confers upon chapter 13 debtor an absolute right to
dismiss so long as case has not been converted undsr chapter 7, 11, or 12); In re Burbridge, 585 BR. at 20-22
(because right to voluntarily dismiss a chapter 13 case remains absolute, a creditor’s post~dismissal discovery that
the debtor dissipated $1,000,000 of estate assets could not serve as the basis for reconsideration of the dismissal
under Rule 59(6) or Rule 60(b)); Ross, 530 BR. at 287 (“The Court agrees with the line of cases recognizing an
absolute right to dismiss under section 1307(b), Marrama notwithstanding”), injunction. vacated, and case
remanded an unrelated grounds; In re Sinischo, 561 BR. at 188-191 (while the right to voluntarily dismiss a case is
absolute, the court may dismiss the case with prejudice or place conditions on the dismissal if appropriate); In re
Fisher, 2015 WL 1263354, at *3-4 (debtor has an absolute right to voluntary dismissal, but court retains authority
to impose conditions); In re Mills, 539 BR. at 883—85 (the right to dismiss a chapter 13 case is absolute and
numerous courts have followed Barbieri’s plain language approach to voluntary dismissals under § 1307(b) both
before and after Marrama); In re Criscuolo, 2014 WL 1910078, at *5 (while competing motion for conversion could
not overcome the Debtor’s absolute right to voluntary dismissal, “[t]here is certainly nothing in § 1307(b) which
prohibits a dismissal on terms and conditions. . .”); In re Hamlin, 2010 WL 749809, at *4 (chapter 13 debtor’s right
to dismiss is absolute, but parties in interest are entitled to request the debtor’s dismissal be conditioned); In re
Williams, 435 BR. at 554~60 (section 1307(b) gives debtors an unqualiﬁed, unlimited right to dismiss chapter 13
cases); In re Mangual, No. 10-00124, 2010 WL 5185392, at *2 (Bankr. D. P.R. Dec. 20, 2010) (section 1307(b)
gives absolute right to dismiss even if a conversion motion was pending).
‘7 While
          Murphy believes that Marrama confirms that there is a bad faith exception to § 1307(b), numerous cases
have supported Judge FitzSimon’s position that Marrama does not implicate § 1307(b). E.g., In re Burbria’ge, 585
BR. at 20-22; In re Hamlin, 2010 WL 749809, at *3.

                                                         13
Case 14-19066-amc             Doc 151      Filed 02/15/19 Entered 02/15/19 15:11:28                        Desc Main
                                         Document      Page 14 of 18



 injustice.18 Murphy simply attempts to use this Second Reconsideration Motion to relitigate his

 position. See Case No. 14—19066 ECF 131 Mem. in Supp. Mot. to Vacate                      5—6   (“as previously

 noted, briefed, and argued by Murphy, including at the May 10, 2017 hearing the vast majority

 of ciréuits. . .have decided that a fraudulent, bad faith, abusive, illegal debtor clearly forfeits any

 alleged absolute right to dismissal under         §   1307(b). . .”) (emphasis added). His desire to do so

 does not provide this Court with a basis to reconsider Judge FitzSimon’s decision to dismiss the

 Debtor’s case.

                   D. Federal Rule of Civil Procedure 60(b)

          Having determined that neither Rule 59(6) nor Rule 52(b) justiﬁes relief, the Court will

 now consider whether Rule 60(b) would warrant granting the relief requested. Rule 60(b)

 provides that:



 ‘8
   To the Extent that Murphy argues that Judge FitzSimon committed manifest injustice (1) by failing to rule on his
 Motion to Dismiss/Convert and conﬁrmation objections prior to dismissing the case and (2) by not scheduling an
 evidentiary hearing on his allegations of bad faith or his Letter to determine if she should impose conditions on the
 dismissal, these positions have no merit.
          First, courts adopting Judge FitzSimon’s position have determined that § 1307(b) dismissal requests trump
 competing motions to convert a case to chapter 7. Allowing a creditor to convert a case to chapter 7 notwithstanding
 a pending motion to dismiss would permit a creditor to effectuate an involuntary petition without satisfying the
 requirements of § 303. In re Fisher, 2015 WL 1263354, at *4; In re Hamlin, 2010 WL 749809, at *2. As for the
conﬁrmation objections, ruling on them would have served no purpose for a court holding that the § 1307(b) right to
dismissal is absolute. Furthermore, the record reﬂects that the delay in ruling on the Motion to Dismiss/Convert and
conﬁrmation objections was largely due to Murphy’s own request that hearings on them be stayed until the
completion of discovery in the Adversary Proceeding. See Case No. 14—19066 ECF 27.
          Second, while Judge FitzSimon had the discretion to schedule an evidentiary hearing on allegations of bad
faith, she committed no error in choosing not to do so, especially after Murphy failed to request one at the May 10
hearing, even after the Debtor suggested her own conditions. See, e.g., In re Hamlin, 2010 WL 749809, at *4
(“section 1307(b). .. ‘does not prevent the Court, under appropriate circumstances, from delaying entry of a
voluntary dismissal in order to protect creditor rights.”’) (emphasis added); In re Greenberg, 200 BR. 763, 767
(Bankr. S.D. NY. 1996) (“even those courts that hold the right to dismiss to be absolute recognize their authority to
attach strings to the dismissal.”) (emphasis added). With regard to the Letter, Judge FitzSimon appropriately
exercised her discretion not to schedule an evidentiary hearing (to the extent that the Letter can even be construed as
a request for an evidentiary hearing) based on the last minute one-sentence request for sanctions without any legal
basis. Moreover, this Court has found no basis for sanctioning counsel and the Debtor in the amount of his $35,000
Judgment. Conditions to dismissal stem from some aspect of the Bankruptcy Code, such as § 109(g) (authorizing
courts to impose 180~day bar to reﬁling under certain circumstances), § 349(a) (authorizing courts to bar discharge
of certain debts in subsequently ﬁled case for bad faith), or Fed. R. Bankr. P. 9011 (authorizing sanctions for
improper representations to the court). In re Sinischo, 561 B.R. at 193—94; In re Fisher, 2015 WL 1263354, at *4.
Moreover, Murphy points to no law which requires a court to entertain belated requests for conditions upon
dismissal after the conclusion of the dismissal hearing and this Court has found none.

                                                           14
Case 14-19066-amc             Doc 151       Filed 02/15/19 Entered 02/15/19 15:11:28                          Desc Main
                                          Document      Page 15 of 18



                   on motion and just terms, the court may relieve a party... from a ﬁnal judgment,
                   order, or proceeding for (1) mistake, inadvertence, surprise, or excusable
                   neglect;19 (2) newly discovered evidence that, with reasonable diligence, could
                   not have been discovered in time to move for a new trial under Rule 59(b); (3)
                   fraud. . .misrepresentation, or misconduct by an opposing party;20 (4) the judgment
                   is void;21 (5) the judgment has been satisﬁed, released, or discharged; it is based
                   on an earlier judgment that has been reversed or vacated; or applying it
                   prospectively is no longer equitable; or (6) any other reason that justifies relief.22


 ‘9
              Relief is generally only warranted under Rule 60(b)( 1) where a party made an excusable litigation mistake,
  or the judge made a substantive mistake of law or fact in the ﬁnal judgment or order. Estate of Sisk v. Manzanares,
  270 F. Supp. 2d 1265, 1282 (D. Kan. 2003). However, “[a] litigation mistake is not considered to be an excusable
  one. . .if it was the result of a deliberate and counseled decision by the complaining party...SimpIy misunderstanding
  or failing to predict the legal consequences of deliberate choices cannot later...undo [hose mistakes.” Id. at 1283.
  Determining whether neglect is ultimately excusable requires consideration of all relevant circumstances, including
  (1) prejudice to the adversary of vacating the judgment; (2) the length of the delay and its potential impact on
 judicial proceedings; (3) the reason for the delay and whether it was in reasonable control of the movant; and (4)
  whether the movant acted in good faith. Welch & Forbes, Inc. v. Cendant Corp. (In re Cendant C0rp., PRIDES
 Litig.), 234 F.3d 166, 171 (3d Cir. 2000) (citing Pioneer Investment Services Co. v. Brunswick Assocs. Ltd.
 Partnership, 507 US. 380, 395 (1993)); Manus Corp. v. NRG Energy, Inc. (In re O’Brien Envtl. Energy, Inc. ), 188
 F. 3d 116, 125 (3d Cir. 1999). Ignorance 0f the rules, mistakes construing rules, and mere ignorance or carelessness
 on the part of the complaining party do not constitute bases for relief under Rule 60(b)(1). Williams v. New York
 City Dep’t. of Corrections, 219 F.R.D. 78, 85 (SD. N .Y. 2003); Rhode Island Hospital Trust National Bank v.
 Dube, 136 F.R.D. 37, 40 (D. R.I. 1990).
              The few cases discussing surprise tend to simply apply the ordinary meaning of the word to the facts.
 Bituminous Casualty Corp. v. Garcia, 223 F.R.D. 308, 312-13 (N.D. Tex. 2004); see In re Bragg, 272 F.R.D. 621,
 625 (SD. F1. 2011); Williams, 219 F.R.D. at 84-85; Dube, 136 F.R.D. at 39. Courts have been more willing to ﬁnd
 that a litigant was “surprised” when the litigant had no notice of a proceeding and later discovered that an adverse
 order, such as a default judgment, had been entered. See Thompson v. American Home Assurance C0,, 95 F.3d 429,
 433 (6th Cir. 1996); Garcia, 223 F.R.D. at 313.
 20
    To be entitled to relief under Rule 60(b)(3), the movant must prove by clear and convincing evidence that the
judgment was obtained through fraud, misrepresentation, or misconduct which prevented the movant from fully
 presenting his case. Jayaszmdera v. Macy’s Inc., 731 Fed. Appx. 133, 136 (3d Cir. 2018); Boldrini v. Wilson, 609
 Fed. Appx. 721, 724 (3d Cir. 2015). “In other words, Rule 60(b)(3) relief is granted where the judgment was
 obtained by fraud; it does not apply where general allegations of fraud exist.” In re Lampman, 494 BR. 218, 223
 (Bankr. M.D. Pa. 2013).
 2‘
    Relief from void judgments may be granted “in the rare instance” where a judgment is premised on a
jurisdictional error or a violation of due process that deprives a party of notice or the opportunity to be heard. United
States Aid Funds, Inc. v. Espinosa, 559 US. 260, 271 (2010); Johnson v. Rardin, 700 Fed. Appx. 170, 172 (3d Cir.
 2017); In re Prosser, 574 Fed. Appx. 82, 83 (3d Cir. 2014). A judgment will be rendered void for lack of subject
 matter jurisdiction only where there is a total want of jurisdiction or when there has been a clear usurpation of
power. In re Prosser, 574 Fed. Appx. at 83. Due process merely requires notice that is reasonably calculated, under
all the circumstances, to apprise interested parties of the pendency of the action and afford them an opportunity to
present their objections. Espinosa, 559 US. at 272. The fundamental requirement of due process is the opportunity
to be heard at a meaningful time and in a meaningful manner. United States v. Sollenberger, 732 Fed. Appx. 153,
 157 (3d Cir. 2018). A judgment is not considered void simply because it may have been erroneous. Espinosa, 559
US.   at 270.
22
   To be entitled to relief under Rule 60(b)(6), a litigant must demonstrate “extraordinary circumstances,” where,
without such relief, an extreme and unexpected hardship would occur. In re Nortell Networks, 664 Fed. Appx. 157,
 159 (3d Cir. 2016); In re Express Car & Truck Rental, Inc, 455 BR. 434, 441 (Bankr. E.D. Pa. 2011). This rule “is
not read liberally to give a disappointed party an opportunity to relitigate his or her case, revisit issues the court has
already considered in its judgment, advance new arguments, or present facts that were otherwise available at the
time of judgment.” In re Express Car & Truck Rental Inc, 455 HR. at 439.

                                                            15
Case 14-19066-amc             Doc 151       Filed 02/15/19 Entered 02/15/19 15:11:28                          Desc Main
                                          Document      Page 16 of 18



 The movant bears the burden of pleading and proving the grounds justifying relief under Rule

 60(b). In re Nortell Networks, 664 Fed. Appx. 157, 159 (3d Cir. 2016); Boldrini                     v.   Wilson, 609

 Fed. Appx. 721, 724 (3d Cir. 2015); Estate ofSisk v. Manzanares, 270 F. Supp. 2d 1265, 1282

 (D. Kan. 2003); Eisenberg        v.   C&J Servs. (In re G&M Enters. ), 485 BR. 112,               126 (Bankr. E.D.

 Pa. 2013).

                   E. There Is N 0 Basis to Vacate the May 17 Dismissal Order Pursuant to
                      Rule 60(b).

            While Murphy mentions Rules 60(b)(1), (3), (4), and              (6)23   in his Second Reconsideration

 Motion, he does not coherently explain the signiﬁcance of these sections nor meaningfully

 discuss why they entitle him to relief. However, given his pro se status, the Court has tried to

 construe his motion and letter brief liberally. Nevertheless, the Court cannot find that Rule 60(b)

 justiﬁes granting the relief Murphy seeks. First, the Court recognizes no circumstances which

 would constitute neglect, mistake, or inadvertence under Rule 60(b)(1). That Murphy may regret

 his strategic decision to seek conversion rather than conditions to the Debtor’s dismissal does not

 give the Court a basis to vacate the May 17 Dismissal Order pursuant to Rule 60(b)(1). Similarly,

 the Court cannot conclude that the dismissal would have reasonably surprised Murphy. The                           April

 20 Reconsideration Order gave Murphy notice that the May 10 hearing would entertain oral

 argument on whether a debtor’s right to dismissal pursuant to                §   1307(b) is absolute. Clearly,      if
 Judge FitzSimon determined that § 1307(b) confers an absolute right to dismissal,                        it was very


 23
  Murphy also mentions Rule 60(d)(3) without discussing why it is applicable. Pursuant to Rule 60(d)(3), Rule 60
 does notlimit a court’s power to set aside a judgment for fraud on the court. The party seeking relief under Rule
60(d)(3) must establish fraud by clear and convincing evidence which involved an unconscionable plan or scheme
designed primarily to improperly inﬂuence the court in its decision. Hatchigian v. Int’l. Broth. of Elec. Workers
Local 98 Health & Welfare Fund, 610 Fed. Appx. 142, 143 (3d Cir. 2015). The concept of fraud on the court
includes “only that species of fraud which does or attempts to, subvert the integrity of the court itself, or is a fraud
perpetrated by ofﬁcers of the court so that the judicial machinery cannot perform in the usual manner its impartial
task of adjudging cases that are presented for adjudication, and relief should be denied in the absence of such
conduct.” Hobbs v. Powell, N0, 87—285-GMS, 2009 WL 1975452, at *3 (D. Del. July 8, 2009). Murphy has not
demonstrated that fraud on the court contributed to the dismissal.

                                                            16
Case 14-19066-amc               Doc 151     Filed 02/15/19 Entered 02/15/19 15:11:28                    Desc Main
                                          Document      Page 17 of 18



 predictable that she would immediately dismiss the case unless Murphy timely sought

 appropriate conditions. Finally, for the reasons previously discussed, Judge FitzSimon

 committed no error of law.

             It is   also clear that Rule 60(b)(3) provides no basis for relief. Nowhere does the record

 suggest that the Debtor secured dismissal         of her case by fraudulent means which prevented

 Murphy from fully presenting his case.          See   In re Lampman, 494 BR. 218, 223 (Bankr. MD.              Pa.

 2013). Additionally, Rule 60(b)(4) does not entitle Murphy to relief because the May 17

 Dismissal Order is not void for want of jurisdiction or due process. See United States Aid Funds,

 Inc.   v.   Espinosa, 559 US. 260, 271 (2010); Johnson v. Rardin, 700 Fed. Appx. 170, 172 (3d Cir.

 2017); In re Prosser, 574 Fed. Appx. 82, 83 (3d Cir. 2014). Murphy was provided with due

 process in the form        of notice of the Debtor’s Dismissal Request and a hearing giving him an

 opportunity to object.24 See Espinosa, 559 US. at 272.


 24
    To the extent Murphy argues that the May 17 Dismissal Order is void because the Debtor initially ﬁled a
 praecipe/application rather than a motion, his position has no merit and he cites no law supporting it, While
 technically correct that Fed. R. Bankr. P. 1017(f)(2) (“Rule 1017(f)(2)”) provides that requests for dismissal
 pursuant to § 1307(b) shall be on motion and served as required by Fed. R. Bankr. P. 9013 (“Rule 9013”), Murphy
 never objected orally or in writing to Judge FitzSimon’s treatment of the Debtor’s Dismissal Request as a motion.
 Furthermore, Murphy does not explain why the ﬁling of a document labeled “praecipe” or “application” which he
 received notice of and had an opportunity to object to at a hearing would render the May 17 Dismissal Order void
 solely due to the way the dismissal request was labeled. Various filed writings can constitute “motions” within the
 meaning of Rule 9013, regardless of how labeled, and courts may overlook procedural irregularities that do not
 implicate substantive rights of the parties. Crowley v. Burke, N0. 3:13-CV-RCJ-VPC, 2013 WL 6284170, at *12 (D.
Nev. Dec. 4, 2013); In re Siddiqi, 2:13—bk—38958-RK, 2016 WL 4506643, at *1 (Bankr. CD. Ca. Aug. 25, 2016);
Morrison v. Office of the United States Tr. (In re Morrison), 375 BR. 179, 188 (Bankr. W.D. Pa. 2007); In re
 Oblinger, 288 BR. 781, 783 (Bankr. N .D. Ohio 2003); In re Allegheny Health, Educ. & Research Found. v.
 Williams, 233 BR. 671, 682~83 (Bankr. W.D. Pa. 1999). Motion requirements are meant to give a “simple and
elastic procedure without too much emphasis on form.” In re Mancini, No. 85-30168, 1986 WL 28905, at *4
(Bankr. S.D. N .Y. Mar. 26, 1986). Matters should be substantively considered and not barred by procedural
technicalities unless some important purpose is served. Id.
          By granting Murphy’s First Reconsideration Motion and vacating the February 22 Dismissal Order, Judge
FitzSimon appropriately remedied any notice deficiencies which may have initially existed. Thereafter, Murphy had
notice of the Debtor’s request and was granted a hearing on it, which amounts to more due process than Rule 9013
typically requires. In re Mills, 539 BR. at 884; In re Premier Gen. Holdings, Ltd., 427 BR. 592, 600-01 (Bankr.
W.D. Tex. 2010); In re Whitmore, 225 BR. 199, 201 (Bankr. D. Idaho 1998); In re Weston, 101 BR. 202, n. 7
(Bankr. ED. Ca. 1989); In re Rebeor, 89 BR. 314, 322 (Bankr. N.D. NY. 1988).
          To the extent Murphy argues that he was denied due process because the April 20 Reconsideration Order
failed to put him on notice that he should be prepared to seek conditions to dismissal in the event that Judge
FitzSimon ruled that § 1307(b) provides an absolute right to dismissal, this position has no merit. The April 20

                                                         17
Case 14-19066-amc            Doc 151      Filed 02/15/19 Entered 02/15/19 15:11:28                       Desc Main
                                        Document      Page 18 of 18



            Finally, Rule 60(b)(6) will not help Murphy because there are no extraordinary

 circumstances demonstrating that Murphy would suffer an extreme, unexpected hardship                       if the
 May   17   Dismissal Order is not vacated. See In re Nortell Networks, 664 Fed. Appx. at 159; In re

 Express Car & Truck Rental, Inc., 455         BR. 434,       441 (Bankr. E.D. Pa. 2011). He may continue

 to exercise his nonbankruptcy law rights to attempt to collect on his Judgment and has many

 tools available to protect his interests in the event the Debtor re—files.

    IV.        CONCLUSION

    For the foregoing reasons, the Court concludes that there is no basis to reconsider or vacate

 the May 17 Dismissal Order and, therefore, Murphy’s Se                nd Reconsideration Motion is denied.

 An appropriate order follows.



 Date: February 15, 2019

                                                      Honorable Ashely M. Chan
                                                      United States Bankruptcy Judge




Reconsideration Order gave him notice reasonably calculated under the circumstances to apprise him of the general
substance of the hearing, which is all that due process requires. See Espinosa, 559 U.S. at 272. Courts routinely
discuss their discretion to impose conditions on a dismissal when analyzing whether the right to voluntary dismissal
under § 1307(b) is absolute. E.g., In re Sinischo, 561 BR. at 189491; Ross, 530 BR. at 289; In re Criscuolo, 2014
WL 1910078, at >”5; In. re Hamlin, 2010 WL 749809, at *4. Therefore, it should have been clear that Murphy could
have discussed dismissal conditions at the May 10 hearing and any confusion would not have come from the
wording of the April 20 Reconsideration Order.

                                                         18
